NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


MIKE MURPHY,                                        No. 15-35616

             Plaintiff-Appellant,                   D.C. No.
                                                    1:11-cv-00453-BLW
v.

L. LAMONT ANDERSON, et al.,                         MEMORANDUM*

             Defendants-Appellees.



                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                       Argued and Submitted March 8, 2018
                               Seattle, Washington

Before: RAWLINSON, CHRISTEN, Circuit Judges, and FREUDENTHAL,**
Chief District Judge

      Idaho prisoner Mike Murphy appeals the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations related to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **
             The Honorable Nancy D. Freudenthal, Chief United States District
Judge for the District of Wyoming, sitting by designation.
                                          1
his desire for an international transfer from Idaho to Canada. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm. We review de novo a district court’s

dismissal of a complaint under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d
443, 447 (9th Cir. 2000), and for abuse of discretion as to the denial of leave to

amend, Chodos v. W. Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002).

      The district court properly dismissed Murphy’s claim for violations of due

process. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Taking all the

facts in Murphy’s amended complaint as true, Murphy failed to allege a due

process violation.1 While Murphy claimed he had an oral agreement with the State

of Idaho, he failed to allege how the oral agreement created a liberty or property

interest entitling him to relief. Brewster v. Bd. of Educ. of Lynwood Unified Sch.

Dist., 149 F.3d 971, 978 (9th Cir. 1998).

      The district court properly dismissed Murphy’s claims for an equal

protection violation. Murphy failed to allege facts that the State intentionally

discriminated against him based on race or national origin. Thornton v. City of St.

Helens, 425 F.3d 1158, 1166 (9th Cir. 2005). Murphy’s allegations consist of

conclusory statements, rather than factual allegations that the State discriminated

against him based on his race or national origin. Iqbal v. Ashcroft, 556 U.S. 662,


1
  We do not address whether the district court erred in relying on the Martinez
report, because Murphy’s amended complaint facially failed to state a claim for
relief.
                                            2
678 (2009). Murphy’s allegations do not show that the State acted with a

discriminatory purpose, or that the State treated him differently than other

similarly-situated prisoners. Thornton, 425 F.3d at 1167–68. Murphy’s claims fall

short of the Iqbal/Twombly pleading requirements and the district court properly

dismissed these claims.

      Finally, the district court did not abuse its discretion in denying Murphy

leave to amend his amended complaint. The district court dismissed Murphy’s

action because the amended complaint failed to cure the deficiencies in Murphy’s

original complaint, despite specific direction from the district court on the

allegations necessary to correct the deficiencies in the original complaint. See

Chodos, 292 F.3d at 1003 (discretion to deny leave to amend is particularly broad

where plaintiff has had prior opportunities to amend).

AFFIRMED.




                                         3